MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET
FE , Sa -E- Sos ER SO
DIRECTION GENERALE DE L'ECONOMIE

FORESTIÈERE

DIRECTION DES FORETS

SERVICE DE LA GESTION FORESTIERE

Cahier de charges particulier
relatif à la convention d'aménagement et de transformation conclue
| = entre le gouvernement congolais et la congolaise industrielle des bois,
pour la mise en valeur de l'UFA Pokola et de l'UFE Pikounda-Nord,
| situées dans la région de la Sangha.

ETRR om

| Article premier : L'organigramme général de la société, présenté en annexe 1, se
| résume de la manière suivante :

un poste de Président Directeur Général :
une Direction Générale comprenant :

une Direction Déléguée ;

une Direction de l'Exploitation ;

une Direction Commerciale ;

une Direction des Industries ;

une Direction Administrative et Financière

.…....

La Direction d'Exploitation comprend
° un service forêt ;
«un service entretien et réparation ;
+ _une Cellule d'aménagement
_ Le ” Lu ” EN

: . À a
La Direction des industries comprend :
+ des Services de transformation (scierie, séchage, tranchage,
moulurage) ;
+ un Service électromécanique ;
+ __un service mécanique générale ;

»

La direction Administrative et financière comprend
°_un service administratif ; <R —

*__un service du personnel ;

+ __un service de comptabilité :

un service de production ;

un service informatique ;

un service Approvisionnement ;
un service transit ;

un service médical

CR

Les Directions et Services sont communs aux quatre (4) UFA Unités Forestières
d'Aménagement (UFA) et à l'Unité Forestière d'Exploitation (UFE) à la Congolaise
industrielle des bois (CIB). ..

Sn À 2% »
Article 2: La société s'engage à recruter, en priorité, des cadres du corps des
agents des Eaux et Forêts, suivant le calendrier ci-dessous :

- Année 2003 : un (1) poste d'encadrement
- Année 2004 : un (1) poste d'encadrement
-_ Année 2008 : un (1) poste d'encadrement
- Année 20086 : un (1) poste d'encadrement

Article 3 : La société s'engage, à qualification, compétence et expérience égales, à
recruter en priorité les travailleurs et les cadres de nationalité congolaise

Les cadres expatriés ont pour mission de préparer le personnel congolais à sa
promotion hiérarchique par une formation, à travers l'organisation des stages au
niveau local ou à l'étranger.

A cet effet , la Société doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière, le programme de formation

‘Article 4 : La sgciété s'engaÿe à entretanir yne base-vie pour son personnel,
comprenant

- une infirmerie ;

- un économat ;

- uneécole;

- un système d’adduction d'eau potable ;

- une case de passage équipée et meublée pour les agents des Eaux et Forêts,
selon un plan à définir avec la Direction Générale de l'Economie Forestière.

Par ailleurs, la société s'engage à appuyer la population à développer les activités
agropastorales autour de la base-vie.

Article 5: Les investissements se chiffrent à F CFA dix sept milliards (F CFA
17.000.000.000), Quinze milliards (F CFA 15.000.000.000) dont FCFA
d’'investissements réalisés et F CFA deux milliards (F CFA 2.000.000.000)
d'investissements prévisionnels

© 2 9 -
Le détail des investissements réalisés est présenté en annexe.

Article 6 : Le volume maximum annuel (VMA) de l'UFA Pokola est celui fixé par
arrêté n° 2632/MEFPRH/DGEF/DF-SIAF du 06 juin 2002, définissant les unités
_forestières d'aménagement (UFA) du domaine forestier de la zone | (Ouesso) du
secteur forest} Nerd et prééisant® le£ modalités de leur gestion et de leur
exploitation

à
»

Il sera modifié à la suite de l'élaboration du plan d'aménagement durable prévu.
Pour l'UFE Pikounda, le VMA sera défini par le plan d'aménagement à élaborer.

Article 7 : Le calendrier technique de production et de transformation des grumes se
présente comme suit :

| Années
| 2002 2003 2004
Désignation
|
Production grume |
150.000 = 150.000 |
Grumes export =
PAR: b. 55.000 22.500
7 ETF T PRE
Grumes entrées scierie 95.000 127.500 127.500
Sciages verts 18.400 26.500 26.250
Sciages séchés 12.000 12.000 12.000 |

NB: En 2003 les grumes entrées en usines seront constituées des boss exploités
dans l'UFA Toukoulaka

La production des grumes est exprimée en volume commercialisable.

Les prévisions de production seront modifiées à l'issue de l'adoption du plan
d'aménagement durable en 2003.

7: *Article 8: Læ aoupe annüelle sera ge préférence d'un seul tenant Toutefois, elle
pourra être répartie en un ou plusieurs tenants dans les zones d'exploitation difficile
(montagnes ou marécageuses) ou autres contraintes après accord du Ministère.

Article 9 : Les essences prises en compte pour le calcul de la taxe forestière sont
celles indiquées par les textes réglementaires en matière forestière en vigueur.
Article 10: Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 11: La création des infrastructures routières dans l'unité forestière
d'aménagement ne devra nullement donner lieu à l'installation anarchique des
villages et campements, plus ou moins permanents, dont les habitants sont souvent
responsables de feux de brousse et des dégâts sur les écosystèmes forestiers
(défrichements anarchiques, braconnage etc...)

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux villages et
campements le long des routes et pistes forestières ne pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impact sur le
milieu, conjointement menée avec les autorités locales.

..… #: y
Article 12: Lé#ctivités à entréprenêre sront entreprises autour des bases-vies
des travailleurs, afin de contrôler les défrichements et d'assurer l'utilisation
rationnelle des terres.

Ces activités seront réalisées suivant un plan approuvé par la Direction Régionale de
l'Economie Forestière de la Sangha qui en assurera le suivi et le contrôle

Article 13: Conformément aux dispositions de l'article 22 de la convention, la

société s'engage à livrer le matériel suivant et à réaliser les travaux ci-après au profit
de l'administration forestière et des populations locales

A.- Contribution à l'équipement de l'Administration Forestière

En permanence

- fourniture de 2000 litres de Gazoil chaque année à la Direction Régionale de
l'Economie Forestière de la Sangha
© 2 »

Année 2002
Mois de novembre
-_ contribution à l'acquisition d’un bus type Coaster, pour le transport du

personnel de la Direction Générale de l'Economie Forestière à hauteur de 20
millions

Année 2003

1°" trimestre

-__ contribution à l'acquisition d'un bus type coaster, pour le transport du
personnel de la Direction Générale de l'Economie Forestière .

. 7 >
a »
3° trimestre

aménagement de la salle de conférence du bâtiment abritant le Ministère
chargé de l'Economie Forestière, située au 2° étage (sol en parquet,
climatisation, équipement en tables et chaises), à hauteur de 20 millions F

CFA ,.
… € Lun ps

Année 2004

2°_trimestre

contribution à l'acquisition des tenues de travail, des bérets, des paires de
chaussures pour les agents du corps des Eaux et Forêts à hauteur de 20
millions F CFA;

4° trimestre

Année 2005
.…

2° trimestre

livraison de trois (3) motos tout terrain à la Direction Générale de l'Economie
Forestière.

livraison de trois (03) moteurs hors bord 25 cv

€ 2 +»

livraison d'un véhicule Suzuki Vitara à la Direction Générale de l'Economie
Forestière.

B).- Contribution au développement socio-économique de la Région

Année 2003

réhabilitation du dispensaire de Pikounda, à hauteur F CFA 5 millions

Année 2004

réhabilitation de l'école primaire de Pikounda, à hauteur de F CFA 10 millions

+-Année 2005 pu & RC

réhabilitation du CEG de Pikounda, à hauteur de F CFA 10 millions
dun À

Dans le cadre du contrat de transformation industrielle n°
C08/MAEEFP/DGEF/DSAF-SLRF du 28 Août 1996, conclu entre le Gouvernement
congolais et la société, et abrogé par la présente convention, celle-ci a déjà livré des
matériels et réalisé des travaux, dont le détail est présenté en annexe.

Article 14: Le présent cahier de charges particulier est d'application obligatoire,
conformément à l'article 72 de la loi n° 16-2000 du 20 novembre 2000, portant code

forestier.

Pour la Société

». mL
& Directéür Général, .& “ -

À Jean Marie MEVELEC
LT À

Fait à Brazzaville, le 13 Novembre 2002
Pour le Gouvernement

Le Ministre de l'Economie Forestière
+ # et ge l\Environnément,

DJOMBO
ANNEXE 1 : contributions a l'équipement de l'administration des eaux
et forets et au développement socio-économique régional
réalisées.

ne un,
A. Contributions à l'équipement de l'administration des Eaux et Forets :

+ Construction des bureaux de la Brigade des Eaux et Forêts et de l'UPARA de
Pokola ;

+ Fourniture de deux micros ordinateur complets (avec écran, clavier, imprimante,
onduleur) ;

+ Fourniture de 3 GPS;

+ Fourniture de 3 appareils radiophoniques au réseau de communication à installer
entre la Direction Générale des Eaux et Forêts et les Directions Régionales
(DREF)

B. Contribution au développement socio-économique régional

Ouverture et entretien permanent du tronçon de route NKOMO-MBOUA ;
Apport à l'achèvement du lycée d'IMPFONDO à hauteur de 10 millions de CFA :
Réfection de l'école et construction d'un dispensaire à IKELEMBA ;
Construction et équipements en tables-bancs des écoles primaires de MBOUA et
4. s.ade MINGANGA en matéñaux bois Gtvle CIB);.

+ Constructioh d'un Dispensaire à TOUK@ULAKA. 7
. € am po

ANNEXE 2 : détail des investissements réalisés
Forêt

Dix (10) tracteurs Caterpillar D7 ;

trois (3) tracteurs Caterpillar D6 :

cinq (5) tracteurs skidders 528 sur pneus Caterpillar ;

deux (2) chargeurs 980 Caterpillar ;

deux (2) chargeurs 966 Caterpillar ;

trois (3) niveleuses ;

huit (8) camions grumiers avec tracteurs Mercedes 2628 ;

huit (8) camions bennes pour transport de latérite ;

sept (7) camion bennes pour transporter du personnel ;

un (1) camion citerne Mercedes 1593 de 8000 litres ;

un (1) cansiog citerne de 40 000.1fses gyec tracteurs Mercedes 2628 ;

un (1) porte-chars avec tracteur Mercedes 2628 ;

vingt (20) véhicules d'intervention et de liaison ;

un (1) atelier de réparation engins et poids-lourds ;

un (1) magasin de pièces détachées avec 16 000 références et 2 milliards de

francs CFA de stocks ;

un (1) réseau de radio de communication ;

+ un (1) matériel informatique avec quinze PC en service pour la gestion
administrative ;

+ quatre (4) grues motorisées.

ss dsssssscess

Construction de routes et de digues.

Quatre (4) camions bennes ;

Trois (3) tracteurs Caterpillar D7

Deux (4) niveleuses ;

Quatre (4) tracteurs de débardage à pneus 528 ;
n (1) chargeur Caterpillar 980 :

Un (1) chargeur Caterpillar 966 ;

Cinq (5) gr riers Mercedes 2628

Huit (8) véhicules de liaison Toyôta 4x#”

Quatre (4) camions de transport du personnel 1017 ;

Deux (2) camions de transport de carburant;

Sa Gseisee

Scierie

Une (1) unité de transformation ;

Deux (2) chargeurs Caterpillar 980 :

Deux (2) chargeurs Caterpillar 966 ;

Quatre (4) élévateurs Manitous de 5 tonnes ;

Un (1) groupe électrogène de 1250 KVA ;

1) groupe de 1000 KVA;

1) groupe de 900 KVA ;

1) groupe de 500 KVA ; < D

Un (
Un (
Un (

en À +
1) groupe de 450 KVA:
1) groupe de 200 KVA ;
1) groupe de 180 KVA ;
1) groupe de 100 KVA.

Un (
Un (
Un (
Un (

Seconde transformation

,.
*27 Un ensemb# #ourséchage et moulWffageses büis
Navigation

Un (1) bateau de transport du personnel (200 personnes) ;

Deux (2) bateaux de liaison de 200 chevaux :

Trois (3) bateaux rapides hors bords ;

Dix-huit (18) bateaux pousseurs de 75 à 225 chevaux ;

Dix (10) barges d'une capacité totale de 2000 tonnes :

un (1) atelier de réparation et de construction marine avec slip-way :
un (1) bac auto-moteur de 200 chevaux de 100 tonnes

Infrastructures générales

+. Une (1) piste d'aviation de 2000 mètres pour accueillir un avion Turbo Prop King Air
90 de neuf places ;

+ Deux (2) quais de chargement et de déchargement ;

+ Une (1) station de stockage de carburant de 800 000 litres.

=. Anfrastructures sanitaires ebsociales
t: Su À sm à

a. Campement de Pokola

+ Un (1) dispensaire avec laboratoire ;

+ Une (1) école primaire avec cycle complet (10 classes) ;

+ _ Des logements pour le personnel enseignant :

+ Un (1) marché:

+ Quatre cents (400) maisons électrifiées de trois pièces + cuisine pour les
travailleurs ;

°_ Dix (10) maisons d'agents de maîtrise ;

+ __ Trente (30) maisons de cadres ;

+ Un (1) poste de police ;

+ Un (1) bureau de Douanes

b. Campement de Ndoki

Cent vingt cinq (125) maisons de travailleurs
Deux (2) cases pour agents de maîtrise ;
Une (1) case pour cadre ; ,.
Une (1) éco de quatre (4) classes.:æ LV
Une (1) infirmerie ;

.
.
°
: à
,
.
+ Un(1) bureau æ >?
..…

,.
: en À
ANNEXE 3 : détail des emplois

Désignation des emplois

EMPLOIS
EXISTANTS

Direction Générale

Directeur Général

Assistante du Directeur Général

Secrétaire de Direction

Pilote

Protocole

Chauffeur

Pointeur

Direction Déléguée

Directeur délégué

, Direction d'exploitation.

Pirecteur d'exfoietiog

| secrétaire de direction

Opératrice de saisie

Directeur administratif et financier

Directeur

Caissier

Collaborateurs

Service du personnel

Chef de service

Secrétaire dactylo

Commis

Service comptabilité

Chef de Service

Chef fiscal et audit

Comptable

Service de production

[Chef de servica er

Assistant d'informatique

Opérateur de saisie

Commis

dactylographe

Informatique

Informaticien

Service d’approvisionnement

Chef de service

| Agent de transit

Commis

Dactylographe

Infirmerie

Médecin

10
,»

Infirmier Chef

Infirmière accoucheuse

Laborantin

Aides soignant

Garçon de Salle

Activités annexes

Entretien campement 3

[Chef d'équipes PRE

Menuisier

Aide

Machiniste

Maçon

Aide

Peintre

Cuisinier.

Chauffeur de réserve

Pinassier vaguemestre

Pinassier de réserve

Jardinier

Navigation

Ngatongo

Barreur

Second

Matelot

Pokola - Ouesso - Pokola

Barreur _ =

Matelot

Service Forêt

Chef d'exploitation

Chef de chantier

Contremaître

Chauffeur du personnel

Chauffeur de réserve

Conducteur de réserve

Aide Conducteur

Commis de production

Manœuvres d'entretien

Gardien

Chauffeur camion de liaison

Jardinier

lo /n|-nl=lnlfcolc |

Abattage

Chef d'équipes abattage

Abatteur

batt ».
Aide abatteur_ — jus

»

Chef d'équipe

>
Parc Forêt

Pointeur

Marqueurs -- marteau a
Fonçonneur @w à

Aide

Conducteur

Conducteur de réserve

Cryptogil

[2 [2{c0|c0|

Construction routes

Pointeur

Chauffeur bennes

Conducteur niveleuse

Éclairage route (abatteurs)

Aide abatteurs

Conducteur chargement

Conducteur D7

Aides conducteurs

Conducteur compacteur

Conducteur niveleuseen

Conducteur Pelle Caterpillar

Chef d'équipe

a SChauffeur de réserve C

Ÿ

Tronçonnage

Chef d'équipe

Tronçonneur

Aides

Débardage

Chef d'équipe

Adjoint

Conducteurs 528

[Aides conducteurs

Conducteurs D7

Aide conducteur

Transport grumes

Pointeur

Chauffeur grumier

Prospection -- comptage

tremaître »-

Chefd'équipe ## «

Chef d'équipe adjoint

Manoeuvre

Service transformation (Scierie)

Chef de Scierie

Chef de Scierie adjoint

Equipe A

Chef d'équipe

Conducteur de fourchette

Tronçonneur

Scieur Prinz

Aide

Pointeur grumes

Scieur scie de tête

Aide

Scieur scie de reprises

Aide

Scieur dédoubleur

Aide

Déligneur

Aide

Chaîne sortie déligneuse

Chaine de ramassage

Trimmer (ébouteurs)

Ebouteurs déchets

Ebouteurs short

Contrôleurs d'export

Aide

Déligneur.

Aide

Scieur refendeuse

Aide

Pupitre

Évacuation déchets

Empilage

Sortie déchets

Conducteur Manitou

Cercleur

Déligneur Baguettes

Aide

Affütage banc

Affütage SR

Affütage ST

EEE EN ES ER CO ESRI ES ÉCRAN CCS ES EN PE EN EN PQ AO PGA EN AS EN EN ER EN EN

Soudure

| Equipe B

Chef d'équipe

| Conducteur de fourchette

Tronçonneur

Scieur Prinz

Aide _ s

Pointeur grumes

Scieur scie de tête

Aide

Scieur scie de reprises

Aide

Scieur dédoubleur

Aide

Déligneur

Aide

Chaîne sortie déligneuse

Chaîne de ramassage

Trimmer (ébouteurs)

Ebouteurs déchets

Ebouteurs short

Contrôleurs d'export

Aide

Déligneur Bongionni

+ À
je im Pa
[Aide | S .

Scieur refendeuse

Aide

Pupitre

Évacuation déchets

Empilage

Sortie déchets

Conducteur Manitou

Cercleur

Déligneur Baguettes

Aide

Affütage banc

Affütage SR

Affütage ST

Soudure

Parc débités

Chef d'équipe

Commis

Contrôleur d'export .

ointeur Marqu®me À 2 p Si

Marqueur

Cérémuleur

MEPMRERE

Conducteur Manitou

Chargement équipe A

Commis

Conducteur

Cercleur

Manoeuvre

| Chargement équipe B

Commis

Conducteur

Cercleur

Manoeuvre

Quatre faces

Machiniste

Aide

FA

Nettoyage Scierie

Manoeuvre

14

Affütage

Lames circulaires

Aide

Stellitage + chaînes Prinz

Responsable banc de planage + entretiens bâtiments

Chef d'équipe

| Parc grumes

[Chef d'équipe

| Conducteur

_Pointeur cubeur

»

Tronçonneur

Chauffeur benne déchets

Scierie Wengué .

Chef d'équip#» V ° » =

CD5A

Scieur

Ventouse

Déligneuse Cosmec

Aide

Dédoubleur

Aide

Ebouteuses

Aide

Ebouteuses déchets

Empilage

Palan

MONA IS ANNEE

CD5B

Scieur

Ventouse

Déligneuse Cosmec

Aide

‘Dédoubleur eu CE

Aide

Ebouteuses

Aide

Ebouteuses déchets

Empilage

DENON

CD10A

Scieur

Ventouse

Déligneuse Bongoanni

[Aide

Ebouteuse

Aide

Ebouteuses déchets

Aide

Empilage _

DCJENENEN EN EN ENER EN

CD10B

Scieur

Ventouse mn &

Déligneuse Bongoann*

Aide

Ebouteuse

Aide

Ebouteuses déchets

Aide

CON ENENERN ENAREN EN

Empilage

Service électro-mécanique

Chef de service .

&| ul

Électromécanicien

Mécanicien soudeur

Électricien bobineur EH

a
é

Mécanicien

Électricien industriel

Aide mécanicien

Graisseur

Manoeuvres

DL Le > LE

Atelier

Chef d'atelier

| Mécanicien d'intervention

Chef d'équipe

Mécanicien

Aide

Soudeur

SNOMEEE

Manœuvre d'entretien

Entretien roulage

Chef mécanicien

[Chef mécanicien engins spéciaux

Chef d'équipe

Mécanicien 2

Aides mécanicien

“|

Mécanicien Stihl

Soudeur

Vulcanisateur

Aide

Tôlier

Manœuvre d'entretien

NE ENENERANESFS ER ERER

Entretien navigation

Chef mécanicien

Chef d'équipe

Mécanicien

Aides mécanicien

Soudeur

Aides soudeur

Chaudronnier

DOENTO LEE

Travaux Neufs

Chef de service

Tourneur/outilleur y

Chaudronnier

Soudeur

Plombier

Électricien

Manoeuvre

Dis nfnols |

Service de réception

Chef de Beach

Chef d'équipe

Traceur/cubeur

| Pointeur/cubeur

Tronçonneur

Aide

COCO ENENENER

ee
CCR
CURE
=.

Marqueur/Peintre

Marqueurs/Marteau

Cérémuleur

Cryptogyleur

Bétonnière

Chef réceptionnaire

Chef d'équipe ee
Marqueur n° ECS E a

{vla lon fl

Marqueur plaques

Service Magasin Général Transit

Chef de service

Chef d'équipe

Magasinier

Aide

Opérateur de saisie

Pompiste

Aide

Chauffeur citerne

ENOECOINESENES

Moulurage des Bois

Débits avec scie CD en deux postes de huit heures

Chef d'équipe

Scieur

Ventouse

Déligneuse Cosmec

Aide

- [Dédoubieur du À 2% +

Aide à

Ebouteuses

Aide

Ebouteuses déchets

Empilage

Palan

Affûteur

EN NE NO DEN DO ENLO GEO

Chaudière

Conducteur

Manoeuvre

Séchoir

Conducteur séchoir

Conducteur Manitou

Manoeuvre

Moulurage

Chef d'équipe

Déligneur

Aide

Genducteur 4 facgs,

Aide

Ebouteur

Aide

Empilage

Facteur

TOTAL

